DETAILED ACTION
This Office Action is in response to Applicant’s Amendment filed on 10/12/2021.  
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to inventprovisions. 
Claim Objections
Claim 30 is objected to because of the following informalities:  " the electro-mechanical pump " in line 1  should read -- the electro-mechanical pump device-- in order to maintain consistent terminology with its antecedent at line 4 of Claim 26. Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  line 4 “a pump including;” needs to corrected. A suggested correction is -- a pump including[[;]]:--. Appropriate correction is required.
Claim Rejections - 35 USC § 112 Second Paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 30 and 34  rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 30 in line 2 and claim 34 in lines 2-3 recite the limitation " the first chamber portion ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 in line 3 and claim 34 in lines 4-5 recite the limitation " the second chamber portion ".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 U.S.C. § 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the 
Claims 26-31, 33-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Birk; Janel et al. (Pub. No.: US 20100185049 A1, hereinafter referred to as "Birk") in view of Forsell, Peter (Pub. No.: US 20030144648 A1, hereinafter referred to as “Forsell”).
As per independent Claim 26, Birk discloses an electro-mechanical artificial sphincter system (Birk in at least fig. 1-3, 5, [0002], [0006-0011], [0023], [0043-0044], [0056], [0073-0091], [0128] for example discloses relevant subject-matter. More specifically, Birk in at least [0002], fig. 1-3, 5, [0006] for example discloses an electro-mechanical artificial sphincter system. See at least [0002] “medical systems and apparatus …. relates to dome … valves for remotely adjustable …banding systems”;  [0006] “an implantable device that controls the movement of fluid to an inflatable portion of a … band”), comprising:
an adjustable cuff adapted to apply pressure to a body passageway(Birk in at least fig. 1, [0025], for example discloses an adjustable cuff 102 adapted to apply pressure to a body passageway. See at least [0025] “banding system 100 includes a … band 102, a reservoir 104, a high precision pump unit 106, a remote transmitter 108 and tubing 110”);
an electro-mechanical pump device including a fluid chamber in fluid communication with the cuff, an actuator, and a fluid displacement member disposed within the fluid chamber (Birk in at least fig. 1-3, 5, [0023], [0025-0029], [0056] for example discloses an electro-mechanical pump device 106 including a fluid chamber in fluid communication with the cuff 102, an actuator 505, and a fluid displacement member 520 disposed within the fluid chamber),

an inflation element separate from the adjustable cuff and the fluid chamber, such that the inflation element is in direct fluid communication with the electro-mechanical pump device and indirectly in fluid communication with the adjustable cuff via the electro-mechanical pump device (Birk in at least fig. 1, 3, [0028], [0056] for example an inflation element 104 separate from the adjustable cuff 102 and the fluid chamber, such that the inflation element 104 is in direct fluid communication with the electro-mechanical pump device 106 (see fig. 1) and indirectly in fluid communication with the adjustable cuff 102 via the electro-mechanical pump device components as seen in fig. 3).
Birk does not explicitly disclose an adjustable cuff adapted to apply pressure to a bladder neck or a urethra to promote continence.
 In an analogous body passageway regulating field of endeavor, however, Forsell discloses an electro-mechanical artificial sphincter system (Forsell in at least abstract, [0001], fig. 1, 2, fig. 8, fig. 18-19, [0011-0012],  [0056], [0103], [0125-0126]  for example discloses 
an adjustable cuff adapted to apply pressure to a bladder neck or a urethra to promote continence (Forsell in at least [0001], fig. 1C, fig. 18-19, [0011-0012], [0103], [0125-0126] for example discloses an adjustable cuff 2 adapted to apply pressure to a bladder neck or a urethra to promote continence).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the band as taught by Birk, to be applicable to treat incontinence, as taught by Forsell. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of extending body passage regulation application to treat urinary incontinence by adjusting the restriction device to restrict the urethra or urine bladder to close the urine passageway, or release the urethra or urine bladder to open the urine passageway as needed (Forsell, [0001]).

		As per dependent Claim 27, the combination of Birk and Forsell as a whole further discloses system wherein the electro-mechanical pump device includes a motor configured to move the actuator (Birk in at least [0080] “motor”).

		As per dependent Claim 28, the combination of Birk and Forsell as a whole further discloses system wherein the flexible member is configured to expand in both a first direction and a second direction opposite to the first direction (Birk in at least fig. 5A, 5B, [0073]).

As per dependent Claim 29, the combination of Birk and Forsell as a whole further discloses system further including a pump housing that encloses the electro-mechanical pump device (Birk in at least fig. 1-3, [0027] for example a pump housing that encloses the electro-mechanical pump device 106. See at least Birk [0027] “encasement or housing of the high precision pump unit 106”).

		As per dependent Claim 30, the combination of Birk and Forsell as a whole further discloses system wherein the electro-mechanical pump includes a first fluid port coupled to the first chamber portion of the fluid chamber, and a second fluid port coupled to the second chamber portion of the fluid chamber (Birk in at least fig. 3, 5, [0056], [0073] for example discloses the electro-mechanical pump device 106 includes a first fluid port coupled to the first chamber portion of the fluid chamber, and a second fluid port coupled to the second chamber portion of the fluid chamber).

		As per dependent Claim 31, the combination of Birk and Forsell as a whole further discloses system wherein the electro-mechanical pump device includes one or more sensors configured to monitor activity of a bladder or abdomen (Birk in at least fig. 2,  [0043], [0056] and Forsell in at least [0066] for example discloses wherein the electro-mechanical pump device 106 includes one or more sensors 208 configured to monitor activity of a bladder or abdomen), the electro- mechanical pump device configured to automatically inflate or deflate the cuff based on the monitored activity(Birk, [0059], Fosell in at least [0065]).

		As per dependent Claim 33, the combination of Birk and Forsell as a whole further discloses system wherein the electro-mechanical pump device is configured to programmably inflate or deflate the cuff at scheduled times (Forsell in at least [0065] for example discloses the electro-mechanical pump device is configured to programmable which encompasss the recited programmably inflating or deflating the cuff at scheduled times).

		As per dependent Claim 34, the combination of Birk and Forsell as a whole further discloses system wherein, when the actuator moves towards a first end of the fluid chamber, the flexible member is configured to displace fluid within the first chamber portion causing the cuff to inflate, wherein, when the actuator retracts away from the first end of the fluid chamber, the flexible member is configured to displace fluid within the second chamber portion to deflate the cuff (Birk in at least fig. 3, 5, [0073], [0080] for example wherein, when the actuator 505 moves towards a first end of the fluid chamber (Birk [0080] “actuator 505 can take many forms (e.g., solenoids…piezoelectric actuator”), the flexible member 527 is configured to displace fluid within the first chamber portion causing the cuff 102 to inflate (fig. 3A), wherein, when the actuator 505 retracts away from the first end of the fluid chamber (Birk [0080] “actuator 505 can take many forms (e.g., solenoids…piezoelectric actuator”), the flexible member  527 is configured to displace fluid within the second chamber portion to deflate (fig. 3B) the cuff 102 ).

As per independent Claim 35, Birk discloses an artificial sphincter system (Birk in at least fig. 1-3, 5, [0002], [0006-0011], [0023], [0043-0044], [0073-0091], [0128] for example discloses relevant subject-matter. More specifically, Birk in at least [0002], fig. 1-3, 5, [0006] for example discloses an artificial sphincter system. See at least [0002] “medical systems and 
an adjustable cuff adapted to apply pressure to a body passageway(Birk in at least fig. 1, [0025], for example discloses an adjustable cuff 102 adapted to apply pressure to a body passageway. See at least [0025] “banding system 100 includes a … band 102, a reservoir 104, a high precision pump unit 106, a remote transmitter 108 and tubing 110”); 
a pump including; a fluid chamber in fluid communication with the cuff;  a flexible membrane disposed within the fluid chamber, the flexible membrane being cone or dome shaped; and  an actuator operatively coupled to the flexible membrane (Birk in at least fig. 1-3, 5, [0023], [0025-0029], [0043], [0047], [0056], [0073-0091]  for example discloses a pump (Birk [0047] “first valve 202, a second valve 204”; “[0056] “the high precision pump unit 106 includes … first pump…a second pump”) including; a fluid chamber within valve 204 in fluid communication with the cuff 102;  a flexible membrane 520 disposed within the fluid chamber of 204, the flexible membrane 520 being cone or dome shaped (fig. 5); and  an actuator  505 operatively coupled to the flexible membrane 520); and 
a valve in fluid communication with the fluid chamber, the cuff, and an inflation element (Birk in fig. 3, [0047], [0056] for example discloses a valve 202 in fluid communication with the fluid chamber of 204, the cuff 102, and an inflation element 104).
Birk does not explicitly disclose an adjustable cuff adapted to apply pressure to a bladder neck or a urethra to promote continence.
In an analogous body passageway regulating field of endeavor, however, Forsell discloses an artificial sphincter system (Forsell in at least abstract, [0001], fig. 1, 2, fig. 8, fig. 
an adjustable cuff adapted to apply pressure to a bladder neck or a urethra to promote continence (Forsell in at least [0001], fig. 1C, fig. 18-19, [0011-0012], [0103], [0125-0126] for example discloses an adjustable cuff 2 adapted to apply pressure to a bladder neck or a urethra to promote continence).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the band as taught by Birk, to be applicable to treat incontinence, as taught by Forsell. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of extending body passage regulation application to treat urinary incontinence by adjusting the restriction device to restrict the urethra or urine bladder to close the urine passageway, or release the urethra or urine bladder to open the urine passageway as needed (Forsell, [0001]).

As per dependent Claim 36, the combination of Birk and Forsell as a whole further discloses system wherein the pump further includes a motor adapted for remote actuation(Birk in at least [0008], [0035], [0080] for example discloses wherein the pump further includes a motor adapted for remote actuation. See at least [0008] “implantable device also includes a microcontroller coupled to the actuator, the microcontroller configured to receive a telemetric signal from a remote transmitter and control the actuator based on the telemetric signal”; [0035] “The remote transmitter 108 is capable of communicating with the high precision pump unit 106”; [0080] “motor”).
As per dependent Claim 37, the combination of Birk and Forsell as a whole further discloses system wherein the flexible membrane is configured to deform upon actuation of the pump to displace fluid within the fluid chamber (Birk in at least fig. 5A, 5B, [0073], [0078-0079], [0083] for example wherein the flexible membrane 520  is configured to deform (fig. 5A vs. fig. 5B) upon actuation of the pump to displace fluid within the fluid chamber).

As per dependent Claim 38, the combination of Birk and Forsell as a whole further discloses system wherein the inflation element is configured to receive excess fluid during deflation of the cuff (Birk in at least fig. 3B, [0066] for example discloses the inflation element 104  is configured to receive excess fluid during deflation of the cuff 102).

Claim 32 is rejected under 35 U.S.C. 103(a) as being unpatentable over Birk in view of Forsell and further in view of Small et al. (Pub.: W. Small, IV et al., Biomedical applications of thermally activated shape memory polymers, J. Mater. Chem., 2010, 20 , Pages 3356-3366, hereinafter referred to as “Small”).
As per dependent Claim 32, the combination of Birk and Forsell as a whole further discloses system of claim 27 (see claim 27 analysis above), wherein the inflation element includes a shape maintaining material configured to bias the inflation element to an expanded state (Birk in at least fig. 3, [0019-0020] for example discloses wherein the inflation element 104 includes a shape maintaining material (Birk [0020] “ fluid can …be water or any biocompatible polymer oil such as castor oil… saline) configured to bias the inflation element to an expanded state (fig. 3B) while in a fluid-filled configuration).

		In an analogous shape memory material implant field of endeavor, however, Small discloses a shape memory material usable for medical implants (Small in at least abstract, “introduction” sections discloses use of shape memory polymers for biomedical implants).
		It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the inflation element used in the body passageway regulation system of  Birk, as modified with Forsell, to be constructed of shape memory material as disclosed  in Small. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that shape memory polymers  have the shape retaining ability to recover a primary shape from a stable temporary form when exposed to a specific stimuli while also being biocompatible (Small, introduction). 
Allowed Claims
The following is a statement of reasons for the indication of allowable subject matter:  
As per independent Claim 1, none of the prior art discloses or renders obvious a flexible membrane, separate from an actuator or valve, having a cone or dome shape as part of an artificial sphincter system having the structural elements, the combination and arrangement of structural elements  as now explicitly, positively and specifically recited in claim 1. 
Prior art US 2010/0185049 Al to Birk discloses a dome-shape flexible membrane 404/520/620, however this membrane operates together with a valve seat 406/570/670 to form a valve and Birk fails to disclose a dome-shape flexible membrane that is a separate element from a valve as now explicitly, positively and specifically recited in claim 1.
 As per dependent claims 3, 4, 7, 9, 10, 23, dependent claim 3, 4, 7, 9, 10, 23 are allowable based on their direct/indirect dependency on allowable base claim 1.
Response to Amendment
 According to the Amendment, filed 10/12/2021, the status of the claims is as follows:
Claims 9 are currently amended; 
Claims 1, 3, 4, 7, 10, 23 are previously presented;
Claims 26-38 are new; and
Claims 2, 5, 6, 8, 11-22, 24, 25  are cancelled.
By the current amendment, as a result, claims 1, 3, 4, 7, 9, 10, 23 and 26-38  are now pending in this application and are being examined on the merits.
Response to Arguments
Issues Raised and Arguments to Rejections/Objections Not Based On Prior Art presented on Page 6 of Applicant’s Amendment dated  10/12/2021
The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action dated  07/12/2021: [1]  The objection to claims is withdrawn in view of the amendment and arguments, filed 10/12/2021.

Issues Raised and Arguments to Rejections Based On Prior Art presented on Pages 6-7 of Applicant’s Amendment dated  10/12/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of the New Claims 26 and 35[A] Newly added independent claims 27 and 35 recite systems that include a cuff, a pump, and a flexible membrane being cone or dome shaped along with other limitations. The Applicant respectfully submits that newly added independent  

Applicant’s arguments with respect to the above claim limitation in Claim 1 have been considered but are not persuasive.  The combination of applied art, Birk and Forsell, as a whole disclose systems that include a cuff (Birk in at least fig. 1, [0025], adjustable cuff 102), a pump (Birk in at least fig. 1-3, 5, [0023], [0025-0029], [0043], [0047], [0056], [0073-0091]  for example discloses a pump (Birk [0047] “first valve 202, a second valve 204”; “[0056] “the high precision pump unit 106 includes … first pump…a second pump”), and a flexible membrane being cone or dome shaped (Birk, fig. 5, a flexible membrane 520 disposed within the fluid chamber of 204, the flexible membrane 520 being cone or dome shaped) along with other limitations as now explicitly, positively and specifically recited by the Applicants.
Please see detailed claim interpretation, claim limitation mapping to prior art disclosed features and method steps and detailed explanations above.

Issues Raised and Arguments to Rejections Based On Prior Art presented on Page 7 of Applicant’s Amendment dated  10/12/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of Claims 26-34 and 36-38.
[a] Newly added independent claims 27 and 35 recite systems that include a cuff, a pump, and a flexible membrane being cone or dome shaped along with other limitations. The Applicant respectfully submits that newly added independent claims 27 and 35 and the claims that depend therefrom are allowable. 


Applicant’s arguments 26[a] with respect to dependent claims 26-34 and 36-38 been considered but are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20150374906 A1 to Forsell, Peter for disclosing inflatable incontinence device that includes pump and membrane and valve (see at least [0022], [0070], [0143], [0498]) similar in terms of pump features to that claimed and disclosed by the Applicants.
Applicant’s’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREEMONTHS from the mailing date of this action. In the event a first reply is filed withinTWO MONTHS of the mailing date of this final action and the advisory action is notmailed until after the end of the THREE-MONTH shortened statutory period, then theshortened statutory period will expire on the date the advisory action is mailed, and anyextension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date ofthe advisory action. In no event, however, will the statutory period for reply expire laterthan SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
/S.R/Examiner, Art Unit 3791                                                                                                                                                                                                        October 28, 2021